EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 23 was allowed in the Office Action from 01/06/2022.
Claim Claim 24 was objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action from 01/06/2022 along with claims 25-33 depending from claim 23 directly or indirectly. Applicant incorporated all limitation of claim 24 into independent claim 1 Remarks/Amendments filed on 04/06/2022  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20080160394, US 2018/0050607, US 4535863,  US 6040080, US 20150084370,  US 20050034431, US 6153331-fail to teach or suggest the following limitations:” the base includes a first surface and a second surface opposite the first surface, the first surface forming the bottom of the vehicle battery tray and the stanchion extending from the second surface of the base, the stanchion having a first wall and a second wall that define a hollow center area within the stanchion, and further comprising a rivet hole formed in the first surface of the base and extending into the hollow center area of the stanchion, wherein the rivet nut is disposed within the rivet hole” in combination with  each and every limitations of claim 1, and “a rivet nut disposed in the base and extending into the stanchion, wherein the rivet nut is sealed to the base; a first side wall connected to the plurality of plates and the first end of the structural member; and a second side wall connected to the plurality of plates and the second end of the structural member and disposed opposite the first side wall; and wherein the first end and the second end are not sealed to the first side wall and the second side wall” in combination with each and every limitations of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1, 3, 4, 6-12, 23, 25-33 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727